Title: George Jefferson to Thomas Jefferson, 25 August 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 25th Augt 1809
           Your favor of the 22d inclosing 100$ is received.  I have heard nothing from Mr Eppes respecting the volume of news papers.—You sent me with that, a volume of “fugitive sheets” of laws, which you directed should not go out of my possession, and which of course has has not.—I recollect soon after Mr Burke’s death, to have spoken to Mr Thweatt of Petersburg respecting the volume of papers, & I think he informed me that the late Governor Page had gotten it, with a book of his own.
          The Shepherd dogs have not yet arrived—will you do me the favor, after supplying those who may already have applied, & likewise those of your friends who may sooner require them, to let me have a puppy? I have some small hope, that at some time or other, it may be useful to me.
          I am Dear Sir Your Very humble servt Geo. Jefferson
        